Dismissed and Memorandum Opinion filed July 14, 2005








Dismissed and Memorandum Opinion filed July 14, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00456-CR
____________
 
JULIO HERNANDEZ MONJARAS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
248th District Court
 Harris County, Texas
Trial Court Cause No. 1007657
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to possession of a controlled
substance, over 400 grams of cocaine by aggregate weight, with intent to
deliver.  In accordance with the terms of
a plea bargain agreement with the State, the trial court sentenced appellant on
March 18, 2005 to confinement for eighteen years in the Institutional Division
of the Texas Department of Criminal Justice and assessed a $1.00
 




 fine.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  
The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed July 14, 2005.
Panel consists of Justices
Edelman, Seymore, and Guzman.
Do Not Publish C Tex. R. App.
P. 47.2(b).